472 So. 2d 833 (1985)
MARTIN-MARIETTA CORPORATION and Home Insurance Company, Appellants,
v.
Monserrathe VARGAS, Appellee.
No. BC-379.
District Court of Appeal of Florida, First District.
July 10, 1985.
Bernard J. Zimmerman and Rex A. Hurley of Zimmerman, Shuffield, Kiser & Sutcliffe, Orlando, for appellants.
Dorothy Clay Sims of Chalkley & Sims, Ocala, for appellee.
NIMMONS, Judge.
The employer and carrier (E/C) appeal from an order awarding permanent total disability benefits. We reverse and remand.
Although the claimant had reached maximum medical improvement with respect to her orthopedic injuries, the record is clear, and it is undisputed, that she has not yet reached maximum medical improvement from her accident-related psychiatric disorder. We have held that where a claimant has both orthopedic and psychiatric injuries, permanent disability benefits cannot be awarded prior to the claimant reaching maximum medical improvement from both disorders. Fuchs Baking Co. v. Estate of Szlosek, 466 So. 2d 415, 418 (Fla. 1st DCA 1985); Southern Bell Telephone & Telegraph Co. v. Rollins, 390 So. 2d 93 (Fla. 1st DCA 1980); South Carolina Ins. Co. v. Blackman, 380 So. 2d 1144 (Fla. 1st DCA 1980).
Accordingly, the deputy's order is reversed and remanded for further proceedings at which the claimant shall be permitted to amend her claim to include temporary benefits, and additional evidence may be presented by the parties.
Reversed and Remanded.
WENTWORTH and ZEHMER, JJ., concur.